Citation Nr: 9902717
Decision Date: 01/29/99	Archive Date: 06/24/99

DOCKET NO. 98-01 311               DATE JAN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

WITNESSES AT HEARING ON APPEAL

The appellant's wife and his cousin 

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to May 1970.

This appeal arises from a decision by the Louisville, Kentucky,
Department of Veterans Affairs (VA) Regional Office (RO). In his
appeal to the Board of Veterans'Appeals (Board), dated in January
1998, the veteran raised the issue of a total rating based on
individual unemployability. It appears that the RO addressed this
issue in the July 1998 supplemental statement of the case. However,
in the letter accompanying the supplemental statement of the case,
the RO did not inform the veteran of his appellate rights regarding
this issue. This issue is returned to the RO for appropriate
action.

REMAND

In August 1998, the veteran's wife and his cousin appeared before
the undersigned at a Travel Board hearing. The veteran did not
appear at the hearing due to illness; however, he gave his wife and
cousin written permission to testify on his behalf.

During the hearing, his spouse testified that the veteran had
applied for Social Security Administration (SSA) disability
benefits in late June 1998. At the time of the hearing, a response
had not been received from SSA. She also testified that the veteran
had been seen at both VA medical facilities in the Lexington, KY
area as an outpatient. His only recent hospitalizations had been
due to his stroke.

In May 1998, the veteran was afforded a VA psychiatric examination.
It was noted by the examiner that the claims folder was not
available for review. Subsequent to that examination, the veteran
suffered a stroke. It is unclear what his mental state is at this
time, and to what extent any recent mental impairment is due to the
stroke.

To ensure that the Department of Veterans Affairs (VA) has met its
duty to assist the claimant in developing the facts pertinent to
the claim and to ensure full compliance with due process
requirements, the case is REMANDED to the regional office (RO) for
the following development:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran since January 1998, including for
his stroke. After securing the necessary release, the RO should
obtain these records for association with the claims folder.

2. The RO should schedule the veteran for a VA psychiatric
examination, in order to determine the extent of the service-
connected PTSD. All necessary tests and studies, including
appropriate psychological studies (if determined to be necessary by
the psychiatrist), should be conducted in order to identify and
describe the symptomatology attributable to PTSD. The report of
examination should contain a detailed account of all manifestations
of the disability(ies) found to be present. If there are found to
be psychiatric disorder(s) other than PTSD, the examiner should
reconcile the diagnoses and should specify which symptoms are
associated with each of the disorder(s). If certain symptomatology
cannot be disassociated from one disorder or the other, it should
be so specified. The examiner must also comment on the extent to
which PTSD affects occupational and social functioning. A multi-
axial assessment should be conducted, and a thorough discussion of
Axis IV (psychosocial and environmental problems) and Axis V
(Global Assessment of Functioning (GAF) score), with an explanation
of the numeric code assigned, is to be included. The claims folder
and a copy of this remand must be made available

to the physician for review in conjunction with the examination.

3. The RO should obtain from the Social Security Administration the
records pertinent to the appellant's claim for SSA disability
benefits as well as the medical records relied upon concerning that
claim. Any records received should be associated with the claims
folder.

4. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and representative,
should be furnished a supplemental statement of the case and given
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

RENEE M. PELLETIER

Member, Board of Veterans' Appeals

(Continued on next page)

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1996).

5 -


